In an action for an alleged balance due on an open account for goods sold and delivered, plaintiff appeals from an order, made upon reargument, which adhered to the original decision and denied its motion for summary judgment. Order affirmed, with $10 costs and disbursements. A triable issue exists as to whether prices charged to defendant were to be the same as charged to plaintiff’s other customers, or the lowest market price on the day of delivery. Nolan, P. J., Johnston, Adel, Wenzel and MaeCrate, JJ., concur.